Citation Nr: 0818797	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  07-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for left tympanic membrane 
perforation. 

4.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1952 to August 1956. 

The veteran was originally denied entitlement to service 
connection for perforation of the left tympanic membrane in a 
March 1968 rating decision.  He did not appeal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the veteran's claims. 

In August 2006, the veteran presented testimony at a hearing 
at the RO which was chaired by a Decision Review Officer.  In 
February 2008, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge in 
Washington D.C.  Transcripts of the hearings have been 
associated with the veteran's VA claims folder.

Clarification of issues on appeal

The veteran has filed a claim seeking entitlement to service 
connection for an ear disorder.  While the RO adjudicated 
this issue as an attempt to reopen his previously denied 
claim of entitlement to service connection for perforation of 
the left tympanic membrane, the record indicates that the 
veteran is also seeking entitlement to service connection for 
bilateral hearing loss.  Because two separate disabilities 
are involved, and because of the different procedural history 
with respect to the perforated tympanic membrane, the Board 
is bifurcating the veteran's ear disability claim into two 
separate issues. 

Remanded issue

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence of record indicates that 
the veteran's current eye disability, cataracts, is not 
related to his military service. 

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

3.  In a March 1968 decision, the RO denied the veteran's 
claim of entitlement to service connection for a left 
tympanic membrane perforation.

4.  The evidence associated with the claims folder subsequent 
to the RO's March 1968 decision does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for left tympanic membrane 
perforation.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by 
military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, an may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The March 1968 decision which denied the veteran's claim 
of entitlement to service connection for left tympanic 
membrane perforation is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

4.  Since the March 1968 RO decision, new and material 
evidence has not been received to reopen the veteran's 
previously denied claim of entitlement to service connection 
for left tympanic membrane perforation.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for an 
eye disability, bilateral hearing loss and a left tympanic 
membrane perforation.  Implicit in his presentation is the 
contention that he has submitted new and material evidence 
which is sufficient to reopen his left tympanic membrane 
perforation claim, which was denied by the RO in a March 1968 
decision.  As is discussed elsewhere in this decision, the 
issue of entitlement to service connection for a skin 
disability is being remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The Board observes that the veteran 
was informed of the relevant law and regulations pertaining 
to his claims in a letter from the RO dated January 5, 2006, 
which specifically detailed the evidentiary requirements to 
reopen a previously-denied service connection claim, along 
with the evidentiary requirements for service connection.

The January 2006 VCAA letter informed the veteran that his 
previous claim of entitlement to service connection for a ear 
trouble was denied and that this decision was final.  He was 
informed that in order for VA to reconsider this issue, he 
must submit "new and material evidence."  Specifically, he 
was advised that new evidence consists of evidence in 
existence that has been "submitted to the VA for the first 
time."  Material evidence was explained as evidence that 
pertains to the reason your claim was previously denied.  The 
January 2006 VCAA letter further informed the veteran that: 
"New and material evidence must raise a reasonable 
possibility of substantiating your claim. The evidence cannot 
simply be repetitive or cumulative of the evidence we had 
when we previously decided your claim."  

The Board notes that the language used in the January 2006 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156 and complies with the holding of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board further 
notes that the veteran was provided with specific notice as 
to why his claim was denied and what evidence would be 
material to his claim in the last final denial of record. To 
wit, the RO informed the veteran: "Your claim was previously 
denied because there was no indication that that this 
condition was incurred or aggravated during your military 
service." As such, the veteran was advised of the bases for 
the previous denial and what evidence would be necessary to 
reopen the claim. 
See Kent, supra. 

Crucially, the RO informed the veteran in January 2006 that 
VA would assist him with obtaining "relevant records from 
any Federal agency.  This may include medical records from 
the military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  

The January 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

The Board notes that the January 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in an April 24, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

As explained elsewhere in this decision, with respect to the 
left tympanic membrane perforation the duty to assist does 
not apply to the claim to reopen until such claim has in fact 
been reopened.  As for the veteran's claims of entitlement to 
service connection for an eye disability and bilateral 
hearing loss, the Board finds that reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service treatment records, his VA outpatient 
treatment records and provided him with several VA 
examinations. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  
He exercised the option of a personal hearing and was 
afforded one in February 2008 as was detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.


1.  Entitlement to service connection for an eye disability. 

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim. 38 C.F.R. § 3.303(b).



Analysis

With respect to Hickson element (1), the evidence of record 
indicates that the veteran was diagnosed with early cataracts 
in connection with a March 2005 VA eye examination.  Hickson 
element (1) has therefore been satisfied to that extent.

The March 2005 VA eye examination also diagnosed the veteran 
with "minimal diabetic retinopathy". The same examiner 
provided the same diagnosis in March 2006.  However, a 
November 2006 VA examination report specifically found that 
the veteran did not have diabetic retinopathy.  Because the 
most recent November 2007 VA examiner conducted detailed 
diagnostic testing and gave reasons for his opinion, and 
because the March 2005-06 examiner provided no reasons for 
his finding of "mild" or "minimal" diabetic retinopathy, 
the Board finds that there is no current diagnose is of 
diabetic retinopathy.

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury.

Concerning in-service disease, there is no medical evidence 
of an eye disease in service.  The service treatment records 
reveal that the veteran did not report any vision problems 
while in service. The veteran's July 1956 separation 
examination indicates that the eyes were normal upon 
separation.    

Concerning in-service injury, the veteran has testified that 
while refueling aircraft in 1953 he was doused in jet fuel.  
He has submitted the lay statements of J.R. who witnessed the 
event.  Accordingly, Hickson element (2) has been satisfied. 

With respect to Hickson element (3), medical nexus, the only 
competent medical opinion of record is that of the November 
2006 VA examiner, who indicated that the veteran's bilateral 
cataracts were a result of his age.  [The veteran is 72 years 
of age.]  The VA examiner further stated that there was no 
residual damage to the veteran's eyes from his exposure to 
jet fuel.  In making her determination, the VA examiner 
specifically reviewed the veteran's medical records and his 
complaints of exposure to jet fuel. 

As was discussed above, the November 2006 VA examination 
report specifically found that the veteran did not have 
diabetic retinopathy.  Accordingly, the VA examiner did not 
state whether or not diabetic retinopathy would be related to 
his in-service injury.  However, while the Board may not 
itself render medical opinions, see Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), it does not take a health care 
professional to interpret "diabetic" as meaning pertaining 
to diabetes. 
The medical records in fact document the veteran's long-
standing diabetes mellitus, which is not service-connected.

The veteran has not submitted any competent medical evidence 
to the contrary, i.e. relating his current eye problems to 
his military service half a century ago.  As was explained in 
the Board's VCAA discussion above, the veteran has been 
accorded ample opportunity to submit evidence in support of 
his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) 
(2002) [the claimant has a responsibility to support a claim 
for VA benefits.]

To the extent that the veteran and his representative contend 
that a medical relationship exists between an eye disability 
and service, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  In this case there is no objective medical 
evidence of any visual problems until July 1987, more than 
three decades after the veteran left military service.  
Furthermore, the veteran was diagnosed with "early 
cataracts" in March 2005, nearly fifty years after he 
separated from military service.  Supporting medical evidence 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 
(1999).  Such evidence is lacking in this case.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]. Accordingly, service 
connection may not be established via continuity of 
symptomatology under 38 C.F.R. § 3.303(b).

In short, with respect to element (3), the competent medical 
opinion evidence is against the veteran's claim.  In 
addition, there is no competent evidence of the existence of 
a disability for decades after service.  For these reasons, 
element (3) has not been met, and the veteran's claim fails 
on this basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
an eye disability, because Hickson element (3) has not been 
met.  The benefits sought on appeal are accordingly denied.

2.  Entitlement to service connection for bilateral hearing 
loss. 

Relevant law and regulations 

The law and regulations generally pertaining to service 
connection have been set forth above and need not be 
repeated. 

Service connection - hearing loss

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309(a) (2007); see 
also VA Under Secretary for Health letter dated October 4, 
1995 [it is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability.]

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2007).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), VA treatment records 
from March 2005 reveal that the veteran has bilateral hearing 
loss as defined by 38 C.F.R. § 3.385 (2007).  Hickson element 
(1) has therefore been satisfied. 

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury. 

Concerning in-service disease, there is no medical evidence 
of bilateral hearing loss or indeed of any ear disease in 
service.  The service medical records reveal that the veteran 
did not report any hearing problems while in service, and the 
veteran's ears were noted as normal upon separation.  In 
addition, the evidence does not show hearing loss within the 
one year presumptive period after service.  

Concerning in-service injury, the veteran has asserted that 
he suffered acoustic trauma during service.  See, e.g., 
February 2008 hearing transcript, page 30  Specifically, the 
veteran states that he was exposed to noise from jet engines 
and aircraft guns without the aid of hearing protection.  In 
support of his claim the veteran has submitted several lay 
statements that indicate that he was not provided hearing 
protection while working on the flight line.  

While the Board has no reason to doubt that the veteran was 
exposed to aircraft noise and other noises in service, there 
is no indication that such exposure resulted in any injury.  
As was noted above, the veteran's service treatment records 
do not indicate any abnormalities with respect to the 
veteran's ears upon separation.  The first medical evidence 
of ear problems comes from a January 1968 hospitalization 
record.  

Accordingly, Hickson element (2) has not been met and the 
veteran's claim fails on this basis alone. 

For the sake of completeness, the Board will discuss the 
remaining Hickson  element.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With respect to crucial Hickson element (3), the record 
contains conflicting medical opinions which address the issue 
of medical nexus. 

A March 2007 VA examination report concluded that "it is 
less likely than not that the veteran's current hearing loss 
. . . would be related to military service or any in-service 
event, including military noise exposure." 

In support his claim, the veteran has submitted September 6, 
2006 and October 9, 2006 letters from J.S.M., M.D.  In these 
letters, Dr. J.S.M. stated that he recalled treating 
"someone" for noise-induced hearing loss and referring that 
patient to the VA.  While he had no records indicating who 
that patient was, he believed the veteran's statements that 
he was that patient and indicated that in-service noise 
exposure "could certainly cause him to have some hearing 
loss as well as some other problems with his ears."

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds the opinion of the 
March 2007 VA examiner to be more persuasive than the 
opinions contained in the September 6, 2006 and October 9, 
2006 letters from Dr. J.S.M.  

Dr. J.S.M. two letters contain contradictory statements.  In 
September 2006 Dr. J.S.M. indicated that he recalled seeing 
the veteran in the "past and remember the problem with the 
ears he was having."  In an October 2006 letter, he 
clarified that the veteran had asked "if I remembered him 
and the fact that I had sent him to the Veteran's 
Administration in the 1960's for hearing loss which I thought 
was probably related to the fact that he had been on the 
flight line without ear protection."  Dr. J.S.M stated that 
he recalled sending "someone" to the VA for noise induced 
hearing loss but cannot certify that it was the veteran.  He 
also stated that he was unable to locate any medical 
treatment records for the veteran and presumed them to be 
destroyed. 

Dr. J.S.M.'s October 2006 further letter explained that he 
was the medical officer assigned to the 4,500 employees in 
the overhaul and repair department of the Naval Air Station 
in Jacksonville, Florida between 1958 and 1961.  As part of 
his duties he helped provide hearing tests to "all of the 
employees who were involved in the test areas" and "spent a 
lot of [his] time . . . working on noise induced hearing 
loss."    

It is clear that Dr. J.S.M has no recollection of the veteran 
and no record of his treatment, nor would such be expected 
given the many decades which have passed.
It therefore appears that Dr. J.S.M. is relying on the 
veteran's reported history of post-service treatment over 
forty years earlier.  Such is no better than the veteran's 
own statements.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

In addition, although Dr. J.S.M. recalled referring 
"someone", possibly the veteran, to VA for medical 
treatment, the veteran did not in fact seek such treatment 
until January 1968.  

While Dr. J.S.M. has indicated that the veteran's in-service 
noise exposure could have caused his current hearing 
problems, there is no indication that he ever examined the 
veteran's ears prior to making this statement or reviewed the 
veteran's medical and service records. See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].

In short, the statements of Dr. J.D.M., in which he 
admittedly is unsure as to whether he even treated the 
veteran, are lacking in probative value.

In contrast, the March 2007 VA examination report indicates 
that prior to rendering a medical opinion, the VA examiner 
reviewed the veteran's claims folder, to include  his medical 
history and service treatment records.  The VA examiner noted 
that the veteran had a normal hearing test during his 
separation from military service and as a result concluded 
"it is less likely than not that the veteran's current 
hearing loss . . . would be related to military service or 
any in-service event, including military noise exposure."  
Furthermore, the March 2007 VA examiner specifically 
addressed the above-mentioned report of Dr. J.S.M. and found 
it to be speculative with no basis in fact. 

Based on the thoroughly explained opinion of the March 2007 
VA examiner, the Board finds that the weight of the probative 
evidence does not establish a medical nexus between the 
veteran's current bilateral hearing loss and his military 
service.  

To the extent that the veteran and his representative contend 
that a medical relationship exists between his bilateral 
hearing loss and service, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu, supra.  Consequently, Hickson elements (3) has not 
been met and the veteran's claim fails on this basis as well. 

Conclusion 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss, as Hickson elements (2) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.





	(CONTINUED ON NEXT PAGE)

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for perforation of the left 
tympanic membrane. 

Relevant law and regulations 

The law and regulations pertaining to service connection have 
been set forth above and need not be repeated. 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2007)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was initiated in 
November 2005, the claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

The "old" evidence

At the time of the March 1968 RO decision, the evidence of 
record included the veteran's service treatment records.  
Those records indicate that the veteran's ears were normal 
upon separation and there was no indication that the veteran 
ever sought treatment for an ear condition.   Also of record 
was a January 1968 hospitalization report in which the 
veteran was  found to have a perforation of the left tympanic 
membrane.   



The March 1968 RO rating decision

The March 1968 RO decision denied service connection for 
perforation of the left tympanic membrane on the basis that 
there was no indication that this condition was incurred or 
aggravated during military service.  

The veteran was informed of that decision and of his appeal 
rights in a March 8, 1968 letter from the RO.  He did not 
initiate an appeal.  

Analysis

The unappealed March 1968 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2007).  As explained above, the veteran's claim for service 
connection for perforation of the left tympanic membrane may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
received (i.e., after March 1968) evidence raises a 
reasonable possibility of substantiating the veteran's claim.  

The evidence associated with the veteran's claims file since 
March 1968 includes VA outpatient treatment records, Social 
Security Administration records, private medical statements, 
lay statements and the veteran's testimony during both an 
August RO 2006 hearing and the February 2008 hearing. 

VA medical records and records from the Social Security 
Administration do not reference a perforated left tympanic 
membrane in service. Therefore, while these records are new, 
insofar as they were not previously before the RO, they do 
not relate to the veteran's claim and cannot be considered 
material. 

The additionally received evidence includes lay statements of 
J.R. and C.W.M., the letters of Dr. J.S.M. and the veteran's 
August 2006 and February 2008 hearing testimony.  These 
statements, taken together, merely indicate that the veteran 
was exposed to noise from jet aircraft in service.  These 
statements are duplicative of statements made by the veteran 
in support of the 1968 claim.  Crucially, these statements do 
not tend to establish that there was a perforated tympanic 
membrane in service.  Accordingly, they are not new.

In short, the evidence associated with the veteran's claims 
file since March 1968 is not new and material, and does not 
raise a reasonable possibility of substantiating the claim.  
The evidence does not serve to reopen the veteran's claim of 
entitlement to service connection for perforation of the left 
tympanic membrane.  The benefit sought on appeal remains 
denied. 


ORDER

Entitlement to service connection for an eye condition is 
denied. 

Entitlement to service connection for bilateral hearing loss 
is denied. 

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for left 
tympanic membrane perforation, is not reopened. The benefit 
sought on appeal remains denied.


REMAND

4.  Entitlement to service connection for a skin disability. 

The veteran is seeking service connection for a skin 
disability.  He alleges that exposure to jet fuel during 
service caused him to develop lesions and pustules on his 
scalp. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

The medical evidence of record is unclear as to the nature of 
the veteran's claimed skin disability.  During the November 
2006 VA examination, his condition was described as a 
"rash."  There is no other medical evidence which describes 
the exact nature of the veteran's skin condition. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence, nature and etiology of 
the claimed skin disability.  These questions must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should make arrangements for the 
veteran to be examined for the purpose of 
addressing the claimed skin disability.  
A chronic skin disorder should either be 
diagnosed or rules out.  If a chronic 
skin disorder is diagnosed, an opinion 
should be rendered as to whether it is at 
least as likely as not that such is 
related to the veteran's military 
service, to include exposure to jet fuel 
as contended by the veteran.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

2.  VBA should then readjudicate the 
veteran's claim of entitlement to service 
connection for a skin condition.  If the 
benefit sought on appeal remain denied, 
in whole or in part, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


